     Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 1 of 8 PageID #:4373




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )      No. 15 CR 515
        v.                                  )
                                            )      Judge John Z. Lee
                                            )
                                            )
BABAJAN KHOSHABE and                        )
ANTHONY KHOSHABE                            )

                             FINAL PRETRIAL ORDER

        The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, and BABAJAN KHOSHABE, by

his attorneys DAMON CHERONIS and RYAN LEVITT; and ANTHONY

KHOSHABE, by his attorneys PATRICK BLEGEN, ROBERT STANLEY, and TODD

PUGH, respectfully submit the following Proposed Pretrial Order.

I.      MATTERS PREVIOUSLY RESOLVED

        As the Court is aware, this matter was originally set for trial on June 4, 2018.

D.E. 276. Pursuant to the Court’s pretrial scheduling order, D.E. 283, on March 27,

2018, the parties submitted to the Court a joint proposed pretrial order via the Court’s

Proposed Order mailbox. The parties also filed several motions in limine, four of

which apply to defendants Babajan and Anthony Khoshabe. D.E. 284, 289, 323, and

324. On May 29, 2018, the Court severed defendants Babajan Khoshabe and Anthony

Khoshabe from the June 4, 2018, trial, D.E. 328 and 332, and later reset their joint

trial for November 4, 2019, D.E. 433. Before severing the defendants and resetting

their trial date, the Court ruled on the pending motions in limine. As pertinent here:
   Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 2 of 8 PageID #:4374




       •     The Court partially GRANTED the government’s motion [284] to admit

evidence of defendant Rossini’s 2012 arrest, as well as defendants Babajan and

Anthony Khoshabe’s payment of Rossini’s bond that was reimbursed with victim

funds. D.E. 328. More specifically, the Court ruled:


       The Government may introduce evidence that Albert Rossini was arrested and
       that Rossini’s codefendants coordinated and agreed with one another to post
       Rossini’s bond with knowledge that the bond money was to come out of investor
       funds. The Government may not make reference to the charges underlying the
       arrest, and the Court will instruct the jury that the arrest was for events
       unrelated to the charges in this case and that the jury should not consider the
       fact of Rossini’s arrest in reaching their verdict in this case.


Id. at 2.

       •     The Court partially GRANTED the government’s motion [289] to permit

impeachment under Rule 609 based on certain of defendant Rossini’s prior

convictions. D.E. 328, at 2. In light of Babajan Khoshabe’s severance from the trial,

however, the Court ultimately did not rule on the government’s motion to allow

impeachment of Babajan Khoshabe based on his mail fraud conviction. Id.


       •     The Court DENIED defendant Anthony Khoshabe’s motion [323] to

preclude the government from introducing tax return evidence. D.E. 333.


       •     The Court GRANTED the government’s’ motion to admit co-

conspirators statements pursuant to its Santiago proffer [324]. This ruling was made

orally on June 5, 2018, during the trial of defendant Rossini:


       “So based upon the Santiago proffer provided by the government and the record
       that I have in this case, the Court finds that the government has shown that it


                                          2
      Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 3 of 8 PageID #:4375




         is more likely than not that the conspiracy existed regarding the scheme as to
         the real estate notes as alleged by the government; that Albert Rossini,
         Babajan Khoshabe, and Anthony Khoshabe were members of the conspiracy;
         that the hearsay statements described by the government -- were offered by
         the government in their motion -- and I want to be specific here – on page 22
         of their Santiago proffer were made; and the statements were made in
         furtherance of the conspiracy. Now, I will note that the statements provided -
         -identified by the government are of a general nature. But with regard to those
         categories that are set forth in the government's Santiago proffer at 22, I do
         find that they all qualify as statements in furtherance of the conspiracy;
         however, obviously with regard to any individual statements, if there are any
         objections as we go along in that regard, the defendants can raise that.”

(6/5/2018 Tr., at 200-201.)

         So that the record is clear, Anthony Khoshabe maintains his objections to the

Court’s rulings set forth above.      With regard to the Santiago ruling, Anthony

Khoshabe reiterates that much of the evidence set forth in the government’s Santiago

proffer is contradicted by the government’s own witnesses or by agents’ notes of

witness interviews, including an interview of Anthony Khoshabe. Anthony Khoshabe

also renews his request (D.E. 329) for the government to provide a list of coconspirator

statements it seeks to admit against him, and to list the individuals it deems to be

coconspirators.


II.      STATEMENT OF THE CASE

         This is a criminal case. The indictment in this case charges Babajan Khoshabe

and Anthony Khoshabe with eleven counts of mail and wire fraud, twelve counts of

money laundering, and one count of conspiracy to commit money laundering.

Babajan Khoshabe and Anthony Khoshabe have each pled not guilty to the charges.




                                            3
   Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 4 of 8 PageID #:4376




III.   WITNESS LIST

       A.    Government’s Witness List

       The government’s preliminary list of potential witnesses is below. This list

includes those individuals whom the government expects to call as well as other

individuals whom the government may call if necessary. The government reserves

the right to call any additional witness whose testimony is necessitated by further

information developed before or during the course of the trial, as well as rebuttal

witnesses, if necessary. Potential witnesses:

       1.    Robert Badalian
       2.    Albert Khamis
       3.    Kathy Khodi
       4.    Janet Khoshaba
       5.    Fereidoon Khoshabe
       6.    Vladimir Moghaddasi
       7.    Fidel Moshi
       8.    Nastors Moshi
       9.    Ashoor Pithyou
       10.   Rev. Awiquam Pithyou
       11.   Ibraham Yousif
       12.   Rev. Ninos Younan
       13.   Thomas Murphy
       14.   Francisco Cisneros
       15.   Lisa Rosen
       16.   Pamela Sauer
       17.   Myra Zepeda
       18.   Meir Rotstein
       19.   Aida Roldan
       20.   Jody Blau, Special Agent, FBI
       21.   Margaret Buckley, Forensic Accountant, FBI
       22.   Kelly Connors, Special Agent, FBI
       23.   Michael Gorman, Special Agent, HUD-OIG
       24.   Lyle Evans, Special Agent, FBI (retired)
       25.   Kevin Graff, Task Force Officer, Cook County Sheriff
       26.   Michael Gorman, Special Agent, HUD-OIG
       27.   Paul Martinez, Task Force Officer, Cook County Sheriff
       28.   Various Records Custodians, in the event the parties cannot agree to
             stipulations


                                          4
   Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 5 of 8 PageID #:4377




         29.    Various Property Owners, in the event the parties cannot agree to
                stipulations

         B.     Defendants’ Witness Lists

         Anthony Khoshabe

         Defendant Anthony Khoshabe may call the following witnesses in his case-in-

chief. Mr. Khoshabe reserves the right to add additional witnesses based on the

defense’s continuing investigation, as well as the cases-in-chief of the Government

and/or codefendant. To the extent the government does not call a particular witness

on its witness list, Mr. Khoshabe reserves the right to call that witness in his case in

chief.

         1)     Ramtin Jalalpour
         2)     Armita Khoshabe
         3)     Fereidoon Khoshabe
         4)     Melinda Khoshabe
         5)     Melita Khoshabe
         6)     Steve Khoshabe
         7)     Jeff Perelman
         8)     Jason Schiffman
         9)     Craig Shaffer
         10)    Angel Yousif
         11)    Danny Yousif
         12)    Representative from the SEC

         Babajan Khoshabe

         As of the filing of this order, Babajan Khoshabe has not submitted a proposed

witness list.




                                            5
   Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 6 of 8 PageID #:4378




IV.    EXHIBIT LIST

       A.     Government Exhibit List

       The government’s preliminary list of potential exhibits list is attached as

Exhibit 1. The government reserves the right to modify and update this list as it

prepares for trial.

       As of the filing of this order, defendants have not submitted objections to the

government’s preliminary exhibit list.

       B.     Defendants’ Exhibit Lists

       Anthony Khoshabe

       The following list represents the exhibits Defendant Anthony Khoshabe may

introduce into evidence in his case-in-chief. Mr. Khoshabe reserves the right to

introduce any exhibits identified by the Government in the pretrial submission that

it does not ultimately introduce at trial. Further, Mr. Khoshabe reserves the right to

add additional exhibits based on the Government’s Santiago Proffer, the case-in-chief

of the Government and other defendants. Mr. Khoshabe may also seek to admit any

of the exhibits on the government’s witness list for this trial or on the government’s

exhibit list for the trial of Mr. Rossini.


       1)     Complaint submitted to the Securities and Exchange Commission.

       2)     Email from Anthony Khoshabe to Albert Rossini, Thomas Murphy, and
              Babajan Khoshabe on May 24, 2012.

       3)     Email to Philip Cowan on May 22, 2012.

       4)     Property Check List

       5)     Reliant Management On-Site Duties


                                             6
     Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 7 of 8 PageID #:4379




         6)     Documents related to 4037 West Adams

         7)     Guarantee Agreement for 2459 West Filmore

         8)     Guarantee Agreement for 3152 West Diversey.

         Babajan Khoshabe

         As of the filing of this order, Babajan Khoshabe has not submitted a proposed

exhibit list.

V.       JURY INSTRUCTIONS AND VERDICT FORMS

         A.     Government’s Proposed Jury Instructions and Verdict Forms

         The government’s proposed jury instructions and verdict forms are attached as

Exhibit 2.

         Defendant Anthony Khoshabe’s objections to the government’s instructions are

attached as Exhibit 3.

         B.     Defendants’ Proposed Jury Instructions and Verdict Forms

         Anthony Khoshabe

     •   2.04 - number of witnesses

     •   3.02 - proper to interview witnesses

     •   3.03 - prior inconsistent statements of witnesses

     •   3.05 - special caution for witnesses

     •   3.08 - character evidence re: defendant

     •   3.09 - statement of defendant

     •   4.06 - separate consideration re: counts

     •   4.07 - separate consideration re: defendants

     •   5.07(b) & 5.07(c) - mere presence


                                                7
   Case: 1:15-cr-00515 Document #: 506 Filed: 10/31/19 Page 8 of 8 PageID #:4380




      •   6.10 - good faith

      •   Potential instructions related to tax returns

          The government objects to instructions 5.07(b), 5.07(c), and 6.10.

VI.       STIPULATIONS

          As of the filing of this order, the government has provided the defendants 43

proposed stipulations of uncontested facts and will likely propose additional

stipulations during the course of trial preparation. The defendants are reviewing

the government’s proposals, and the parties anticipate reaching agreement on a

number of stipulations and will continue to confer about this matter in preparation

for the pre-trial conference.



          Respectfully submitted,




                                                     19 South LaSalle St.
By:       JOHN R. LAUSCH, JR.                        Suite 502
          United States Attorney                     Chicago, IL 60603

          /s Erik Hogstrom                           /s Patrick Blegen
          ERIK HOGSTROM                              PATRICK BLEGEN
          JOHN MITCHELL                              ROBERT STANLEY
          Assistant United States                    TODD PUGH
          Attorneys                                  Attorneys for
          219 S. Dearborn Street                     ANTHONY KHOSHABE
          Chicago, Illinois 60604                    53 W. Jackson Blvd.
                                                     Chicago, Illinois 60604

          /s Damon Cheronis
          DAMON CHERONIS
          RYAN LEVITT
          Attorneys for
          BABAJAN KHOSHABE


                                             8
